department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi spr-110119-00 uilc internal_revenue_service national_office chief_counsel_advice memorandum for associate area_counsel lmsb from william c sabin jr senior technician reviewer cc psi branch subject lease_stripping theory chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement chief_counsel_advice is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from chief_counsel_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the chief_counsel_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the chief_counsel_advice hypothetical a a corporation owns depreciable equipment subject_to pre-existing user leases a and b a thinly capitalized partnership engage in a sale-leaseback of the equipment b issues a note to a for the equipment the payments due under the terms of b’s note approximate the rental payments due under the lease a retains spr-110119-00 the option to buy the equipment back at the end of the lease_term and also retains all risks associated with the leased equipment the residual_value of the equipment at the end of the lease_term is minimal b has a majority percent partner c who is exempt from united_states taxation b subsequently sells the rent receivables from a to a bank for cash thereby accelerating the income due under the lease b allocates to c the tax-exempt partner c’s respective share of the accelerated income b uses the cash to pay off its note to a d a corporation is a subsidiary of e also a corporation e is the parent of a consolidated_group which includes d b contributes the equipment to d in exchange for preferred d stock in a purported sec_351 transaction at the same time e transfers property to d in exchange for additional d common_stock the amount of the property e transfers to d is sufficient for e to count as a transferor in the purported sec_351 transaction since d is a member of the e consolidated_group the e consolidated_group is entitled to utilize the depreciation_deductions generated by the depreciable equipment such depreciation_deductions will be limited to adjusted_basis of the property interest acquired by d in the purported sec_351 transaction sec_167 law and analysis in order to determine the tax consequences of the purported sec_351 transaction it is necessary to characterize the nature of the interest transferred to d by b as well as the amount of basis properly allocable to such property in the sale_and_leaseback transaction prior to the income strip the parties transferred the equipment as a whole after the income strip however the equipment bifurcated into two distinct time-based property interests by analogy to property law these interests can be viewed as a term-of-years interest followed by a remainder_interest at the time of the lease_strip b realized the full benefit of the leasehold for the duration of the lease period because b has accelerated and received all the income associated with the lease since the lease covers nearly the entire useful_life of the property the remainder_interest is of minimal value in terms of the leasehold period b holds nothing of value that can be transferred because the remainder value is negligible accordingly b is transferring nothing greater than a remainder_interest to d in determining the tax consequences of b’s transfer of the remainder_interest to d it is necessary to allocate basis to both the term of years and the remainder_interest initially b’s basis in the equipment is equal to its cost sec_1012 at the point the equipment is bifurcated into a term-of-years interest and a remainder_interest the purchase_price must be allocated between the two interests in order to determine the basis of each such allocation is generally based on the relative fair_market_value of the assets 84_tc_476 although the burden would be on the taxpayer to prove the relative fair spr-110119-00 market_value of each asset it would appear that under the facts presented in this paper since the residual_value of the remainder_interest is minimal b’s basis in it would be quite low furthermore if d acquired the remainder_interest in a valid sec_351 transaction d’s basis in such property would be the same as b’s basis in such property sec_362 a as noted above the e group’s depreciation deduction for the remainder_interest would be limited to this adjusted_basis sec_167 this treatment is supported by analogous case law for example the supreme court has recognized that oil_and_gas reserves are a wasting asset and the corresponding depletion is akin to the depreciation of machinery 310_us_404 in 287_us_551 the supreme court addressed the issue of the right of a transferor of a mineral lease to retain a depletion_allowance associated with the lease after the purported sale the transferor had retained a right to dollar_figure to be paid out of the oil produced and saved from the field id pincite in addition to reporting income on its tax_return from this contract the transferor deducted a depletion_allowance based on the value of the oil in place id pincite the commissioner denied the deduction based upon the conclusion that the transfer of the lease was a sale and the transferor no longer had any ownership that would allow it to take a depletion_allowance id the supreme court disagreed and allowed the depletion_allowance on the theory that despite the transfer of the legal_interest in the minerals the transferor had retained a right to share in the oil produced later the supreme court elaborated that in palmer the stipulation for royalty out of oil operated to save to them an economic_interest in the oil sufficient to entitle them to deduct from their income derived from the oil an allowance for depletion if palmer had retained no interest in the oil he would have been entitled to no deduction on account of depletion ownership was essential 301_us_655 with the lease_strip a future stream of income has been reserved to the transferor b who has accelerated it and allocated it to c its tax-exempt partner as with the transferor of the mineral lease it is b’s retained ownership that leads to the conclusion that b and not e through the consolidated_group should receive the depreciation_deductions similarly in revrul_77_413 1977_2_cb_298 the service ruled that the amount_realized from a sale of real_property does not include the value of a 20-year possessory interest retained in the property and that the adjusted_basis of the property should be allocated between the interests sold and the interest retained in the proportions that their respective market values bear to the fair_market_value of the entire property the ruling states that whether the seller who has retained a term of years has done so as an owner depends on whether the seller has retained the benefits_and_burdens_of_ownership spr-110119-00 in 46_tc_363 acq 1967_2_cb_1 the tax_court addressed the question of whether a petitioner realized rental income when it purchased a building but allowed the seller to retain occupancy for ½ years rent-free although the court ruled that the seller did not retain ownership it did so based upon an analysis of the benefits_and_burdens_of_ownership id pincite see also 18_tc_405 the term sale is given its ordinary meaning and is generally defined as a transfer of the ownership of property for money or for a promise to pay money 380_us_563 a transaction is a sale if the benefits_and_burdens_of_ownership have passed to the purported purchaser 106_tc_237 77_tc_1221 courts have considered the following factors relevant in determining whether the benefits_and_burdens_of_ownership passed a b c d e f g h whether the transaction was treated as a sale 54_tc_1215 acq 1971_2_cb_3 whether the obligors on any notes were notified of the transfer of the notes id which party serviced the notes id 51_tc_1049 acq c b xxv whether payments to the transferee corresponded to collections on the notes united surgical t c pincite town country t c pincite whether the transferee imposed restrictions on the operations of the transferor that are consistent with a lender-borrower relationship united surgical t c pincite 319_fsupp_441 n d ga which party had the power of disposition 421_f2d_442 5th cir cert_denied 400_us_827 which party bore the risk of loss 426_f2d_115 6th cir cert_denied 400_us_827 which party had the potential for gain united surgical t c pincite town country t c pincite the last two factors are generally the most pivotal determiners however the overall concentration should focus on the economic_substance of the transaction 556_f2d_1107 ct_cl in our hypothetical all the gain has been stripped by b and then allocated to c a meanwhile has retained all the risks associated with the equipment see 88_tc_702 discussing the benefits and burdens test applicable to a spr-110119-00 sale leaseback situation d and e through the consolidated_return have neither the benefits nor burdens of ownership we do not propose moreover that the lease be broken out as a separate amortizable asset that remains with the seller the tax_court has rejected attempts by buyers to separately amortize a favorable lease 33_tc_1048 aff’d 286_f2d_573 4th cir cert_denied 366_us_960 40_bta_768 aff’d f 2nd 7th cir cert_denied 314_us_673 although it is analogous we are not presented with a lease on real_property rather the sale should be seen as a sale of less than a full interest in equipment with a remainder_interest going to the buyer basis should be allocated accordingly additionally although 42_tc_1122 acq 1965_2_cb_4 appears to run counter to these arguments the court did not have this issue squarely before it in apex petitioner sold all of its rental rights to equipment to murdock acceptance corp murdock and thereafter sold the equipment subject_to murdock’s rights in the equipment to equipment inc ei murdock had a right of recourse against petitioner in the event of default by the lessee and all three parties were interrelated id pincite the issues presented to the court were whether the basis should be allocated between the cost_basis of the equipment and the rental or lease rights petitioner had sold or whether the petitioner could allocate its entire basis to the equipment and deduct a loss on its sale of the equipment id pincite the commissioner primarily argued that the sale of the reversionary_interest to ei was a sham and that ei never received the benefit and burdens of ownership id pincite the tax_court however found that there was no lack of substance to the dealings because all three corporations had business activity and purpose and profited independently from the deal id pincite the court found that the petitioner was entitled to use his entire basis and deduct the loss from the sale of the machines the court dismissed the cost_basis allocation theory noting that sec_1_61-6 which provides that when a part of a large property is sold the cost is apportioned among the several parts did not apply as the regulation related to the sale of a tract of land followed by a sale of a portion of it the court did not address the issue of basis allocation to a reservation of a term of years in depreciable equipment because the commissioner did not primarily argue basis allocation and rather urged that ei received no ownership at all we believe that apex is not dispositive of this issue please call if you have any further questions associate chief_counsel passthroughs special industries by william c sabin jr passthroughs special industries branch
